IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-31212
                           Summary Calendar
                          __________________


DEBRA G. MOORE,

                                       Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CV-1261
                        - - - - - - - - - -
                            May 20, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Debra G. Moore appeals the district court's judgment for the

defendant and dismissal of this Federal Tort Claims Act action.

The district court's finding that Moore failed to prove by a

preponderance of the evidence that her fall was caused by a

defect is not clearly erroneous.     See Broussard v. United States,

989 F.2d 171, 178 (5th Cir. 1993).

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.